Citation Nr: 0936293	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-13 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for bilateral hearing loss. 

2.   Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for a left knee disability.  

3.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for a left ankle disability.  

4.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for a left shoulder disability.  

5.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for the residuals of a strain of the right 
wrist.  

6.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for mycoplasm/viral condition of the 
lungs.  

7.  Entitlement to an evaluation in excess of 30 percent for 
major depression with psychotic features, on appeal from an 
initial grant of service connection.

8.  Entitlement to an increased evaluation for a disability 
of the lumbar segment of the spine, currently rated as 40 
percent disabling.   


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to 
January 1970, and from August 1977 to September 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO), located in St. Louis, 
Missouri.  It is noted that in the documents submitted by the 
appellant's attorney, it has been alleged that the appellant 
is unable to obtain or maintain gainful employment as a 
result of his service-connected disabilities.  In essence, it 
has been asked that a total disability evaluation based on 
individual unemployability due to the appellant's service-
connected conditions (TDIU) be assigned.  This issue has not 
been addressed or adjudicated by the RO and as such, it is 
not before the Board at this time.  It is therefore referred 
back to the RO for such action as may be appropriate.  

The issue involving an increased evaluation for a lower back 
disability is discussed below.  The remaining issues, those 
involving bilateral hearing loss and major depression, along 
with the disabilities of the left knee, left ankle, left 
shoulder, right wrist, and the lungs, are addressed in the 
REMAND portion of the decision below and they are REMANDED to 
the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The appellant's service connected lower back disability, 
which includes degenerative disc disease, produces severe 
restriction of motion and muscle tenderness.  However, 
sciatic neuropathy has not been diagnosed and this disability 
has not caused the appellant to be incapacitated for a period 
of six weeks or more.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a lower 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.104, Diagnostic Codes 5293 and 5295 (2002) and Diagnostic 
Code 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of notification 
letters sent to him by the agency of original jurisdiction 
(AOJ).  These letters informed the appellant of what evidence 
was required to substantiate the claim for an increased 
evaluation, and of his, and VA's, respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  

The Federal Circuit Court and the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and VA has obtained all relevant 
evidence.  Moreover, the claimant (along with his private 
attorney) has demonstrated an understanding of the evidence 
required to substantiate the claim.  In sum, the claimant was 
provided the information necessary such that any defective 
predecisional notice error was rendered non-prejudicial in 
terms of the essential fairness of the adjudication.  Thus, 
the Board finds that although there may be a VCAA deficiency, 
the evidence of record is sufficient to rebut this 
presumption of prejudice as the record shows that this error 
was not prejudicial to the claimant and the essential 
fairness of the adjudication process in this case was 
preserved.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
appellant did inform the VA of the location of his treating 
physicians and those records have been obtained and included 
in the claims folder for review.  Also obtained has been the 
appellant's treatment records located at VA facilities.  
Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  The record indicates that the appellant 
has undergone a number of examinations and the results from 
those exams have been included in the claims folder for 
review.  The most recent of these examinations occurred in 
April 2008.  The examinations involved a review of the claims 
file, a thorough examination of the appellant, and an opinion 
that was supported by sufficient rationale.  Therefore, the 
Board finds that the examinations are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the appellant's claim.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant originally requested that he be allowed 
the opportunity to present evidence before the Board; 
however, he subsequently withdrew that request.  The 
appellant was given notice that the VA would help his obtain 
evidence but that it was up to the appellant to inform the VA 
of that evidence.  During the course of this appeal, the 
appellant has proffered documents and statements in support 
of his claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with 
Dingess-type notice via a letter dated March 2006.  Because 
this notice has been provided, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing increased rating claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, at 393 (1993).

As reported above, during the course of this appeal the case 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) was 
promulgated by the Court.  According to this case, for an 
increased-compensation claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In this case, the appellant was provided pertinent 
information in Vazquez-specific letters in August and 
November 2008.  He was also provided the VCAA notice cited 
above and in a subsequent statement of the case (SOC) and 
supplemental statements of the case (SSOCs).  He was informed 
of the necessity of providing on his own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the lower back disability and the effect that 
worsening has on the claimant's employment and daily life; 
and examples of pertinent medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.

In the case currently before the Board, the SOC and the 
subsequently issued SSOCs did make specific reference to the 
diagnostic codes that can be used to evaluate back 
conditions.  In Sanders v. Nicholson, No. 2006-7001 (Fed. 
Cir. May 16, 2007), the Federal Circuit stated that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless the VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, the VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating that any defect was cured by actual 
knowledge on the part of the claimant, that a reasonable 
person could be expected to understand from the notice what 
was needed, that a benefit could not have been awarded as a 
matter of law, or perhaps where the claimant has stated that 
he or she has no further evidence to submit, or where the 
record reflects that VA has obtained all relevant evidence.  
There must be a demonstration that there was no error.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.

The claimant and his representative have demonstrated that 
there was actual knowledge of what was needed to establish 
the claim.  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative (and 
then his private attorney) that demonstrate an awareness of 
what was necessary to substantiate his claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Short Bear 
v. Nicholson, 19 Vet. App. 341, 344 (2005).  The mere act of 
submitting evidence does not demonstrate actual knowledge.  
See Vazquez-Flores.  In this instance, the appellant 
demonstrated his awareness through the various submissions he 
has made to the VA over the long course of this appeal.  
Also, he demonstrated actual knowledge when he was discussing 
with the RO and the examining physicians the manifestations 
and symptoms produced by his condition.  The appellant 
further insinuated through his written statements that he was 
aware of what was required in order for increased ratings to 
be assigned.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The claimant discussed the 
pertinent criteria and submitted supporting evidence and he 
has indicated that there was no further evidence to submit.  
The criteria were discussed in the SOC and the SSOCs and the 
claimant was told why a higher rating was not warranted under 
the criteria.

Disability evaluations are determined by evaluating the 
extent to which the appellant's service-connected 
disabilities affect the ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing the symptomatology with the criteria set forth in 
the Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2008).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2008) requires that each disability be 
viewed in relation to its history and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2008) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.7 (2008) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  The Court has further held that "staged" 
ratings are appropriate for an increased rating claim where 
the factual findings show distinct time periods when the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2005).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2008).  With respect to the issue before the 
Board, the appeal does not stem for a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are not for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2008).

The appellant's disability has been assigned a 40 percent 
disability evaluation in accordance with the rating criteria 
found at 38 C.F.R. Part 4, Diagnostic Code 5293 (2002).  
Besides being able to rate the appellant's disability under 
this diagnostic code, it is also possible that his lower back 
disorder may be rated under any one of a number of diagnostic 
codes if the disability exhibits the appropriate 
manifestations and symptoms associated with that code.  These 
codes include 38 C.F.R. Part 4, Diagnostic Codes 5285, 5286, 
5289, and 5292 (2002).

Diagnostic Code 5285 - Vertebra, fracture 
of, residuals:

With cord involvement, bedridden, or 
requiring long leg braces 
							100 
Without cord involvement; abnormal 
mobility requiring neck brace (jury mast) 
							60

In other cases rate in accordance with 
definite limited motion or muscle spasms, 
adding 10 percent for demonstrable 
deformity of vertebral body.

Diagnostic Code 5286 - Spine, complete 
bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity 
and involvement of major joints (Marie- 
Strumpell type) or without other joint 
involvement (Bechterew type) 
							100 
Favorable angle					60

Diagnostic Code 5289 - Spine, ankylosis 
of, lumbar:

Unfavorable 					
	50 
Favorable 						40

Diagnostic Code 5292 - Spine, limitation 
of motion of, lumbar:

Severe 						40
Moderate						20
Slight 						
	10

Diagnostic Code 5293 - Intervertebral 
disc syndrome

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief			60 
Severe; recurring attacks, with 
intermittent relief  
        40 
Moderate; recurring attacks 		
	20 
Mild							10 
Postoperative, cured					0

The application of the words "slight," "mild," 
"moderate," "severe" and "pronounced" have not been 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the VA must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2008).  In evaluating the appellant's 
musculoskeletal impairments, the Board is cognizant of its 
responsibilities under the Rating Schedule.  38 C.F.R. § 4.71 
et seq. (2008).  In a precedent opinion, the VA General 
Counsel has held that disabilities rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, involved limitation of motion, 
which warranted consideration based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 and 
4.45.  VAOPGCPREC 36-97.

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2008).  
Under 38 C.F.R. § 4.40 (2008), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
The Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2008), should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

During the pendency of the appellant's appeal, there were 
changes made to the criteria governing the evaluation of 
spine disabilities.  The VA issued revised regulations 
concerning the sections of the VA Rating Schedule that deal 
with intervertebral disc syndrome.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002).  And VA further revised the rating 
criteria to provide a new General Rating Formula for Diseases 
and Injuries of the Spine.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  

Under the new criteria, Diagnostic Codes 5235 through 5243 
contemplate, respectively, vertebral fracture or dislocation, 
sacroiliac injury and weakness, lumbosacral or cervical 
strain, spinal stenosis, spondylolisthesis or segmental 
instability, ankylosing spondylitis, spinal fusion, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome.  38 C.F.R. Part 4 (2008).  All diagnostic codes 
(except where 5243, intervertebral disc syndrome, is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes) are evaluated 
under the following criteria.  Under this criteria, a higher, 
50 percent, evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine under Diagnostic Codes 5235 
through 5243.  A 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height is given a 10 
percent rating.

Normal forward flexion of the cervical segment of the spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  See Note 2, 
General Rating Formula for Disease and Injuries of the Spine, 
38 C.F.R. § 4.71a (2006).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the appellant.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the appellant is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002 & Supp. 2006) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue).  For any date prior to September 26, 2003, VA cannot 
apply the revised regulations.

The revised criteria further provides that intervertebral 
disc syndrome (preoperatively or postoperatively) will be 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 (2006) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2002) and (2008), for rating sciatic 
neuropathy, a 10 percent rating is warranted when the 
impairment is mild, 20 percent when moderate, 40 percent when 
moderately severe, 60 percent when severe with marked 
atrophy, and 80 percent when there is complete paralysis when 
the foot dangles and drops, no active movement is possible of 
muscle below the knee, flexion of the knee is weakened or 
(very rarely) lost.

Ankylosis is the "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).

The evidence reviewed in this matter includes written 
statements made by the appellant since 2003, the appellant's 
VA medical treatment records dated 2002 to the present, and 
numerous VA orthopedic examinations - to include examinations 
in March 2004, May 2006, and April 2008.  During the course 
of this appeal, the appellant has submitted countless written 
documents describing the symptoms he suffers from as a result 
of his back disability.  With respect to the appellant's VA 
and private medical records, these records not only show 
treatment for the appellant's lower back disability, but also 
treatment for a myriad of other conditions, diseases, and 
disabilities.  Also included in the review are the actions 
accomplished over the course of this appeal by the RO.

The Board first notes the results provided in the March 2004 
examination.  Prior to the examination, the appellant 
complained of pain and stiffness.  He admitted that he was 
not experiencing numbness in the back or lower appendages.  
He further stated that he was unable to climb ladders or 
fully dress himself without help from his wife.  Yet he also 
admitted that his back disorder was not affecting his ability 
to work or to drive the car for two hours or less.  When 
examined, the medical provider reported that the appellant's 
gait and posture were "normal".  There was no curvature of 
the spine and the back was symmetrical and without fixed 
deformity.  The appellant's range of motion measurements, 
with repetitions, were as follows:

Forward flexion		65/90 degrees
				50/90 degrees
				50/90 degrees
Backward extension		20/30 degrees
				22/30 degrees
				22/30 degrees
Left lateral flexion		28/30 degrees
				28/30 degrees
				28/30 degrees
Right lateral flexion		28/30 
degrees
				24/30 degrees
Rotation left			30 degrees
Rotation right		30 degrees

The appellant complained of pain during the exercise.  It was 
reported that there were no muscle spasms and tenderness was 
not found.  Also, there was no evidence of neurological 
involvement.  The diagnosis was status post fusion L5-S1 
vertebrae with minimal degenerative changes of multiple 
lumbar bodies.  

Another VA examination of the spine was accomplished in May 
2006.  The appellant complained of pain and occasional flare-
ups.  He reported to the examiner that his back became more 
disabling the longer he sat in one place and did not move 
around to loosen the back.  The appellant admitted that his 
employment was not affected by his back.  He further stated 
that his doctors had not prescribed bed rest or inactivity 
during the year prior to the exam.  Prior to the exam, the 
appellant complained of pain radiating into both thighs.  
Upon completion of the physical examination, the examiner 
wrote the following:

	. . . Examination of the spine 
revealed no abnormal curvatures nor 
spasm.  He had palpatory tenderness 
through the mid to lower lumbar spine in 
the midline.  His DTRs are 1/4 at the knees 
but I could not elicit ankle jerks.  
Straight leg rising caused low back pain 
but radicular pain into the lower 
extremities.  There was no distal motor 
weakness present.  He had normal light 
touch sensation in the lower extremities.  
Range of motion of the lumbar spine 
revealed flexion limited to 30 degrees 
with pain at 30 degrees.  Extension was 
to 28 degrees with pain at 28 degrees.  
Right and left side bending were both 
limited to 25 degrees with pain at 25 
degrees in both directions and right and 
left rotation was to 25 degrees 
bilaterally with pain at 25 degrees in 
both directions.  Repetitive motion 
testing revealed no further limitations 
nor restrictions such as fatigue, 
incoordination, or instability.  

Lumbar degenerative disc disease was diagnosed.

The more recent spinal examination was accomplished in April 
2008.  The examiner again reviewed the claims folder and the 
appellant's available medical records.  (This had also 
occurred prior to the two previously noted examinations.)  
Once again the appellant complained of daily back pain that 
did not radiate to the lower appendages.  He stated that the 
pain was somewhat relieved through the use of a TENS unit and 
medications.  It was admitted by the appellant that his 
employment was not affected by his back disorder but the 
appellant did complain that he was unable to exercise or 
participate in outdoor activities because of his back.  He 
claimed that he had experienced two to three periods of 
incapacitation (bed rest) in the past year but the examiner 
noted that the medical records did not support this 
assertion.  It was further noted that the appellant had had 
no bowel or bladder symptoms although he did report that he 
was limited in the amount of time he could be in one position

Upon examination, the appellant was found to be able to rise 
out of a chair with no limitations and he was capable of 
walking without any effects to his gait.  There were no 
abnormal curvatures or spasms reported.  Pain was observed as 
the appellant performed certain exercises.  It was further 
noted:

	. . . His range of motion reveal 
flexion initially limited to 20 degrees 
with pain at that point, but I was able 
to coax him on repetitive testing to 35 
degrees with pain at 35 degrees.  
Therefore, the effort made has been less 
than maximal on range of motion testing 
on today's examination.  His extension 
was to 25 degrees with pain at 25 
degrees.  Right and left side bending 
were to 20 degrees bilaterally with pain 
at 20 degrees in both directions.  Right 
and left rotation were to 25 degrees 
bilaterally with pain at 25 degrees in 
both directions.  Repetitive motion 
testing revealed no further functional 
limitations or restrictions such as 
fatigue, incoordination, or instability.  

As reported above, the appellant's medical treatment records 
have been obtained and included in the claims folder for 
review.  These records do show occasional treatment and 
complaints involving the lower back.  However, none of the 
records suggest or insinuate that the appellant had been 
prescribed bed rest for any period of time for treatment of 
his lumbar segment of the spine.  Additionally, those same 
records are negative for findings indicative that the 
appellant is suffering from favorable or unfavorable 
ankylosis of the lumbar segment of the spine.  

Because unfavorable ankylosis of the lumbar segment of the 
spine has not been diagnosed, Diagnostic Codes 5289 and 5240 
are not for application.  38 C.F.R. Part 4 (2002) and (2008).  
Since the appellant has not been diagnosed as having 
favorable ankylosis of the spine, or fusion of the lumbarical 
segments, then Diagnostic Codes 5286, 5289, and 5241 are also 
not for application.  Id.

The appellant's service medical records do not indicate that 
the appellant fractured any of his vertebrae while in 
service.  Hence, because the appellant did not fracture his 
vertebrae, Diagnostic Codes 5285 and 5235 are not for 
application.  38 C.F.R. Part 4 (2002) and (2008).  The Board 
further adds that because the appellant has been rated at 40 
percent, and since the maximum schedular evaluation that can 
be assigned pursuant to the criteria found at 38 C.F.R. Part 
4, Diagnostic Code 5292 (2002) is 40 percent, this criterion 
is also not for application.

Yet, the question remains - does the appellant meet the 
criteria for a higher rating pursuant to the rating criteria 
for intervertebral disc syndrome?

The VA examination reports are definite in the conclusions 
that the appellant is not suffering from sciatic neuropathy 
as a result of his lower back disability.  Although the 
appellant has reported pain, the medical evidence does not 
establish atrophy of the involved nerves even though there 
has been occasional muscle spasms of the lower back reported.  
Moreover, the appellant has not experienced paralysis of the 
nerves and the appellant has been capable of moving his lower 
extremities, even though he complains of pain.

Additionally, there is nothing in the available medical 
records that suggests that the he has suffered from 
incapacitating episodes or that he has been prescribed bed 
rest by a physician.  Although the appellant has claimed 
otherwise, the medical records do not show that the appellant 
has been told to lie down to relieve any back pain.  None of 
the medical records suggest or insinuate that the appellant 
has been bedridden solely as a result of his service-
connected back disorder.  As reported, the appellant's 
medical treatment records were obtained.  As stated 
previously, these records do not show that he has been 
prescribed bed rest for a period of four to six weeks (or 
more) by his treating, or any other, physician.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
various examination results, along with the information 
provided by the appellant, attest to the severity of his 
lumbar spinal condition.  However, they do not suggest that 
the appellant's condition is presently under evaluated.  The 
records do not reveal constant neurological findings 
consistent with a more severe condition affecting the lumbar 
segment of the spine or any of the discs that would entitle 
the appellant to a rating in excess of 40 percent.  The 
appellant does experience relief from the pain and admitted 
that he only suffers from flare-ups of pain from the lower 
back two to three times a week, and that these flare-ups 
dissipate.  While the appellant has complained of persistent 
pain and discomfort that has not been relieved by pain 
medications or therapy, the evidence does not show that the 
pain has restricted the appellant's ability to work or to 
perform the tasks of daily living.

It is therefore the Board's decision that symptomatology and 
other evidence indicative of a more pronounced disc or lumbar 
spine condition have not been presented.  The evidence 
proffered does not show pronounced intervertebral disc 
syndrome with recurring attacks without intermittent relief.  
The evidence has not shown either favorable or unfavorable 
ankylosis, and none of the examiners has classified the 
appellant's lumbar segment of the spine as having marked 
deformity.  Thus, under the old rating criteria, in effect 
prior to September 22, 2002, or the new criteria in effect 
after that date, a disability evaluation in excess of 40 
percent is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. 4.1, 4.2, 4.7, 4.10, Part 4 
(2002) and (2008).

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (2008) would warrant a higher rating.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  It is not disputed that the 
appellant has limitation of motion of the lumbar segment of 
the spine, and that there is pain on motion.  Limited motion 
of the lumbar segment of the spine results in a certain level 
of functional loss.  Yet, the appellant has been assigned a 
40 percent disability rating.  This is the maximum disability 
rating available based on symptomatology that includes 
limitation of motion.  Where a musculoskeletal disability is 
currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a DeLuca analysis 
is foreclosed.  See Johnston v. Brown, 10 Vet.  App. 80 
(1997).  Accordingly, the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 (2008) and DeLuca, supra, are not 
for consideration. 

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the appellant meets the criteria for a 40 percent 
rating, but no higher, from the date of his claim.  
Therefore, the assignment of staged evaluations in this case 
is not necessary.  

In reaching the above conclusions, the Board has also not 
overlooked the appellant's and his representative's written 
statements to the VA and the claimant's statements to the 
various doctors who have treated/examined him over the course 
of this appeal.  In this regard, while the appellant is 
credible to report on what he sees and feels, and others are 
credible to report on what they can see, neither is competent 
to report that a service connected disability meets the 
criteria for an increased rating because such an opinion 
requires medical expertise which they have not been shown to 
have.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007); Espiritu v. Derwinski, 2 Vet App 492 (1992)

In sum, the Board denies the appellant's claim.  The benefit-
of-the-doubt-rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008).

The Board would add that the appellant's representative 
insinuated that another examination of the appellant's back 
should be accomplished.  As reported above, the last 
examination of the back occurred in late April 2008 - 
approximately nineteen months ago.  Although the 
representative hinted that possibly the appellant's condition 
had become more disabling, she did not submit any additional 
medical treatment records that would indicate as such.  
Moreover, as recently as April 2009, the appellant himself 
stated in no uncertain terms that he wished for the Board to 
make a determination on this issue.  It is therefore the 
conclusion of the Board that the most recent examination is 
adequate upon which to base a decision and remanding the 
claim for another exam would serve no purpose especially 
given the fact that appellant has specifically asked that a 
decision be issued on his appeal.  

The Board has also considered whether the appellant is 
entitled to an extraschedular evaluation for his lower back 
disorder.  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008).  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether an appellant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a appellant's disability picture and that picture 
has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the appellant's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the lower back 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the appellant's disability 
with the established criteria found in the rating schedule 
(either old or new) for spinal disorders shows that the 
rating criteria reasonably describes the appellant's 
disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the appellant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
appellant has required frequent hospitalizations for his 
lower back disorder.  Indeed, it does not appear from the 
record that he has been recently hospitalized for this 
condition.  Additionally, there is not shown to be evidence 
of marked interference with employment solely due to the 
lower back disorder.  The appellant has admitted in the 
examinations of March 2004, May 2006, and April 2008 that his 
employment has not been affected by his back condition.  
There is nothing in the record which suggests that the 
service-connected disability has markedly impacted his 
ability to perform a job.  Moreover, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected lower back disability on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) (2008) is not 
warranted.




ORDER

Entitlement to an increased evaluation for a disability of 
the lumbar segment of the spine is denied.  


REMAND

As noted on the front page of this Decision/Remand, the 
appellant has asked that the issues involving bilateral 
hearing loss and disabilities of the left knee, left ankle, 
left shoulder, the right wrist, and lungs be reopened.  The 
record indicates that service connection was denied for all 
six of these disabilities in 2004.  The appellant submitted a 
request to reopen these issues in January 2005.  In 
responding to the appellant's request, the RO sent to the 
appellant a letter in January 2005.  In that letter, the RO 
informed, in a general manner, the appellant (and his 
representative) that he needed to submit new and material 
evidence since his claim on those issues had been previously 
denied.  As a response to that letter, the appellant 
proffered miscellaneous written statements along with medical 
records, and the RO responded with the issuance of a 
Statement of the Case.  

After further review, it is the conclusion of the Board that, 
with respect to the new and material issues, the RO has not 
properly informed the appellant of what he must submit in 
order to reopen his claim.  Moreover, the RO has not told the 
appellant how he can prevail on his claim based on new and 
material evidence.  The United States Court of Appeals for 
Veterans Claims, hereinafter the Court, in Kent v. Nicholson, 
20 Vet. App. 1 (2006) held that VA must generally inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented to reopen such claims, that new and 
material evidence is required.  The Court noted that the 
terms new and material have specific, technical meanings that 
are not commonly known to VA claimants, suggesting that VA 
should define these terms in its 38 U.S.C. § 5103(a) notice 
using the definition of new and material evidence provided in 
section 3.156(a).  Furthermore, the Court stated that the 
fulfillment of VA's obligation to identify for the claimant 
what evidence will be considered new and material depends on 
the basis of the prior, final denial.  In this instance, it 
is not sufficient to merely statement that the appellant must 
submit new and material evidence.  The RO must review the 
final decision (of 2004) and determine why service connection 
was originally denied.  Once that has been determined, the RO 
must inform the appellant that he must submit new and 
material evidence that addresses the reason for the initial 
denial.  Hence, these issues must be remanded so that the 
AMC/RO may provide adequate notice to the appellant as 
defined by the holding in Kent.

The other issue on appeal involves whether an evaluation in 
excess of 30 percent may be assigned for the appellant's 
service-connected psychiatric disorder.  The record reflects 
that service connection was granted for this disability via a 
Board Decision issued in August 2006.  After the Board 
granted service connection, the claim was returned to the RO 
for action.  The RO then issued a rating action in December 
2006.  In that action, the RO assigned a 30 percent 
disability rating in accordance with 38 C.F.R. Part 4, 
Diagnostic Code 9434.  The effective date of the rating was 
determined to be December 2, 1994.  The appellant was 
notified of this action and he appealed the assignment of the 
30 percent rating claiming that his condition should be 
assigned a higher rating.  

Following the appellant's notice of disagreement, the RO 
issued a Statement of the Case (SOC) in January 2008.  In 
that document, the RO provided to the appellant the rating 
criteria used to evaluate his psychiatric disorder.  The RO 
cited Diagnostic Code 9434 in the document.  The RO did not 
cite the rating criteria that were in effect at the time in 
which service connection was established.  It did not provide 
the criteria used to evaluate psychiatric disorders in 
December 1994 - which was prior to the rating criteria for 
psychiatric disorders being changed in 1996.  A review of the 
documents issued after the SOC fails to show that the 
appellant, or his private attorney, were informed of the old 
rating criteria.  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the appellant.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the appellant is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).

In this case, the appellant has not been notified of the 
change in the rating criteria.  Moreover, the RO has applied 
the rating criteria that went into effect in 1996, vice 1994, 
which is contrary to Green v. Brown, 10 Vet. App. 111 (1997) 
et al.  Thus, to ensure that the appellant has been provided 
with all of the rating criteria that may be used to evaluate 
the appellant's claim.

The Board would direct the RO/AMC's attention to two other 
items that the Board has noticed in its review of the claims 
folder.  The record indicates that the appellant underwent a 
VA Audiological Examination in September 2008.  Upon 
completion of the exam, the examiner wrote that since the 
appellant's hearing was within normal limits when he was 
discharged from service, the appellant's current hearing loss 
could not be related to service.  This interpretation flies 
in the fact of Hensley v. Brown, 5 Vet. App. 155 (1993), 
which states that when audiometric test results at a 
appellant's separation from service do not meet the 
regulatory requirements for establishing a "disability" at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  In other words, the mere fact that the appellant's 
hearing was measured at normal does not necessarily mean that 
the appellant's hearing loss was not caused by or the result 
of his military service.  Because the opinion from this 
examination appears to be problematic, it is suggested that 
the RO/AMC review the examination and make changes where 
appropriate.  

Also, there is an electronic mail message dated November 5, 
2008, that indicates that one of the examinations that was 
performed in conjunction with this claim was missing 
information.  Specifically, the electronic mail asked that 
the examiner who examined the appellant's left knee and left 
shoulder provide additional clarifying information as to 
whether the appellant now had disabilities of the knee and 
shoulder, the etiology of the conditions, etcetera.  A review 
of the claims folder indicates that this information was not 
obtained and included in the claims folder.  Because this 
missing information may have an effect on the issues now 
before the Board, the RO/AMC should investigate whether 
additional action should occur.  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO/AMC should send the appellant 
and his representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006) and 38 C.F.R. § 
3.159(b) (2008) for the issues involving 
the left knee, left ankle, left shoulder, 
the right wrist, and the lungs, along 
with bilateral hearing loss, including an 
explanation as to what constitutes 
"new" and "material" evidence in his 
case, including a description of the 
basis of the prior denial, as outlined by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The RO/AMC should also 
send to the appellant appropriate notice 
in accordance with the VCAA, to include 
notice under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006) and 38 C.F.R. § 
3.159(b) (2008) as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO/AMC should send the appellant 
and his representative a corrected 
Supplemental Statement of the Case (SSOC) 
for the issue involving an increased 
evaluation for a psychiatric disorder.  
In that SSOC, the RO/AMC must provide the 
appellant with the old and new rating 
criteria used to evaluate the appellant's 
mental disorder.  

3.  The RO/AMC should review the claims 
folder and determine whether additional 
action need occur with respect to the 
disabilities involving hearing loss, the 
left knee, and left shoulder (see above).  
Any corrective action should be 
accomplished and the appellant and his 
representative should be notified of any 
and all action taken.  Additionally, the 
AMC/RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2008); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the AMC/RO should readjudicate the issues on 
appeal.  The AMC/RO must specifically determine whether new 
and material evidence has been submitted sufficient to reopen 
a claim for service connection for the disabilities listed on 
the front pages of this action, and, if so, whether service 
connection is warranted.  If the benefits sought on appeal 
remain denied, the appellant should be provided a SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


